DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 9 – 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Schaufele et al. (hereinafter Sch, U.S. Patent Application Publication 2006/0206724).

Regarding Claim 1, Sch discloses:
A method (e.g. operation of Fig. 7; para 116+, note Fig. 7’s like features in Fig. 6 as well), comprising:

applying parameters to a speech recognition algorithm and a denoising algorithm based on the user information and location information (e.g. using biometric characteristics including voice spectrograph data; para 117; see further speech recognition technology, and audio data using audio analysis techniques to create a voice spectrograph to improve verification accuracy, and audio data benefits from noise reduction or cancellation technology to facilitate applications in public areas; paras 51-60; see further, paras 92, 93, 100); and
configuring a process to be controlled through the speech recognition algorithm and the denoising algorithm (e.g. system can be used to control access to secure facilities or areas, or control activation of electronic systems… based on biometric based characteristics as inputs; para 82; note voice prompt activated automatically when the person moves into a specific area; para 90; and note example of automated car rental refused due to slurred speech; para 71; and use of noise cancellation technology and audio processing applications included to improve accuracy; para 100).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Sch further discloses:
wherein the user check-in process is associated with a check-in process for a machine, wherein the speech recognition algorithm and the denoising algorithm is 

Regarding Claim 3, in addition to the elements stated above regarding claim 1, Sch further discloses:
wherein the process comprises providing messages to a server through a microphone system (e.g. note implementations including application running on a server… transmission of data; paras 61, 79 – 81; and templates transmitted to off site databases ; para 102).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, Sch further discloses:
wherein the process comprises a control process for controlling a machine (e.g. voice recognition to provide identification systems, for example in bank machine kiosks; para 16; biometric input for identity verification to provide access to an automated ticket kiosk or bank machine; para 26, 47 – 50, 82).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Sch further discloses:
wherein the user check-in process comprises detecting a badge associated with a user (e.g. ID card, RFID; para 83, 1139).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, Sch further discloses:
wherein the user check-in process comprises detecting a user through a video feed (e.g. security verification processes include video; paras 106, 107, see also Fig. 7 as it relates).

Regarding Claim 7, in addition to the elements stated above regarding claim 1, Sch further discloses:
wherein the user check-in process comprises detecting, through a microphone associated with a machine, a wakeup command associated with the machine (e.g. voice prompt activated when a person moves into a specific area; para 90; then a person provides a first voice input into the microphone, and a light indicates the calibration process is in progress; para 91).

Claim 9 is rejected under the same grounds as claim 1 above. 

Claim 10 is rejected under the same grounds as claim 2 above. 

Claim 11 is rejected under the same grounds as claim 3 above. 

Claim 12 is rejected under the same grounds as claim 4 above. 

Claim 13 is rejected under the same grounds as claim 5 above. 

Claim 14 is rejected under the same grounds as claim 6 above. 

Claim 15 is rejected under the same grounds as claim 7 above. 

Claim 17 is rejected under the same grounds as claim 1 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaufele et al. (hereinafter Sch, U.S. Patent Application Publication 2006/0206724) in view of Tran et al. (hereinafter Tran, U.S. Patent Application Publication 2019/0362716).

Regarding Claim 8, in addition to the elements stated above regarding claim 1, Sch further discloses:
wherein the parameters comprises, a selected microphone device associated with the location information, , and parameters associated with a selected application executing the denoising algorithm set based on the location information (e.g. activation of the security system  and subsequent voice prompt and calibration; para 111; note also during calibration, noise reduction techniques used; paras 92, 93).

a beamforming parameter associated with the selected microphone device.
In a related field of endeavor (e.g. voice controlled applications, including the use of authentication information; para 455), Tran discloses a number of devices that use speech recognition, including the use of beam forming in order to hear voice commands; para 201. 
Applying these features to the voice input of Sch further discloses:
a beamforming parameter associated with the selected microphone device (e.g. Sch’s voice and microphone input, now including the features disclosed by Tran, in particular multiple microphones to enable beam forming technology to focus on voice commands in noisy environments and the like; para 201).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the features of Tran to the sytem of Sch.  Doing so would have been predictable given the similar nature in the modified features, etc. voice/speech recognition, microphones and the like.  Further, doing so would further the goal of Sch to enable accurate recognition, for example in environments with background noise, such as music playing; para 201 of Tran.

Claim 16 is rejected under the same grounds as claim 8 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654